Citation Nr: 1119282	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  05-38 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for gastro-esophageal reflux disease (GERD).

2. Entitlement to service connection for migraine headaches.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1986 to March 1995 and from March 2003 to October 2003, with additional periods of active duty for training (ACDUTRA) and service in the United States Air Force Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

This case was brought before the Board in January 2008 and January 2011, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims.  The case is once again before the Board for appellate consideration of the issues on appeal.

The issue of entitlement to service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record indicates the Veteran is diagnosed with migraine headaches that are etiologically related to active service.


CONCLUSION OF LAW

Migraine headaches were incurred in active service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 U.S.C.A. §§ 3.6, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard. 38 U.S.C.A. § 101(26), (27).
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran asserts entitlement to service connection for migraine headaches as directly related to his active service.  Specifically, he asserts that he began to develop headaches following receipt of the anthrax vaccination, and has continued to suffer from headaches of increasing frequency and severity ever since that time.

Initially, the Board observes the Veteran's service treatment records are absent a diagnosis of migraine headaches.  While there are instances in which the Veteran complained of headaches, no diagnosis of migraine headaches was rendered during active service.  With respect to the anthrax vaccination, records indicate the Veteran received four inoculations in 1999, a fifth in 2000, a sixth in 2003 and seventh in 2004.  The Veteran has stated that he began to suffer from chronic headaches in approximately 2001, following his fifth inoculation.  Furthermore, the Board observes the Veteran has submitted lay statements from service personnel who witnessed the Veteran's headaches during this timeframe.  The record indicates he was formally diagnosed with migraine headaches in approximately December 2003.

In light of the Veteran's the evidence described above, the Veteran was provided a VA examination in January 2011.  After reviewing the claims file, including the Veteran's assertions and reported history, and physically examining the Veteran, the VA examiner noted that one of the listed adverse effects of the anthrax vaccination is known to be headaches.  However, the VA examiner stated that she could not find support within the medical literature that chronic headaches can be attributed to the vaccination.  Rather, the VA examiner opined that these side effects are more acute adverse reaction and would have the chronicity that the Veteran currently experiences with his migraine headaches.  The VA examiner further opined that it is less likely as not that the Veteran's current migraine headaches are due to any other incident in service.  Finally, the VA examiner found that, given the Veteran's medical reports, his headaches first manifested during the Veteran's service, in particular during the period 2001 and later.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In addition, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."

In the instant case, the Board acknowledges the VA examiner's opinion that the Veteran's current migraine headaches are not due to receiving the anthrax vaccination.  However, the VA examiner noted that headaches are a listed side effect of the vaccine.  Further, the Veteran has indicated that his headaches began after receiving the anthrax vaccination, and has submitted lay statements in support of this contention.  He has further stated that he has suffered from chronic headaches ever since that time.  The Board notes that, while the Veteran is not competent to diagnose migraine headaches, he is competent to report symptoms observable to a layperson, e.g., headaches.  See Davidson v. Shinseki, 581 F.3d 1313 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran's statements regarding a continuity of symptomatology with respect to headaches to be credible.  Finally, the Board notes that the January 2011 VA examination report indicates the Veteran's migraine headaches had their onset in approximately 2001, and records indicate the Veteran served on a period of ACDUTRA during this timeframe.

As such, in light of the evidence discussed above, and resolving all doubt in favor of the Veteran, the Board concludes that the Veteran's migraine headaches had their onset during a period of active service and, therefore, service connection for migraine headaches is warranted.
ORDER

Service connection for migraine headaches is granted.


REMAND

As noted in the INTRODUCTION above, the Board previously remanded the instant case in January 2011 for additional development.  Specifically, the Board determined that an additional VA examination was necessary with respect to the etiology of the Veteran's currently diagnosed GERD.  While the requested examination was performed in January 2011, unfortunately, additional development is necessary prior to a Board decision.  

With respect to the Veteran's claim of service connection for GERD, the January 2011 VA examiner determined that an etiological opinion could not be provided without resorting to speculation on the basis that the two episodes of gastroenteritis noted in September 1988 and September 1990 were likely self-limiting.  However, while the VA examiner could not render an opinion as to whether the Veteran's current GERD is "the result of an incident during the [V]eteran's service," the examiner did not discuss whether the Veteran's current GERD is otherwise etiologically related to his service, to include an assertion of a continuity of symptomatology since his second period of active service from March to October 2003.  See 38  C.F.R. § 3.303(b) (2010).  In this regard, the Board observes the Veteran was diagnosed with GERD in approximately May 2004, six months following separation from active service in October 2003, and has asserted that he has suffered from symptoms of this condition since active service.  See, e.g., January 2011 VA examination report.  As such, on remand, the Veteran should be provided a new VA examination to determine whether his currently diagnosed GERD is etiologically related to his active service, to include whether it had an onset during a period of active service or ACDUTRA.



Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of his currently diagnosed GERD.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide an opinion as to whether the Veteran's GERD is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to his active service, to include all periods of active duty and ACDUTRA.  The examiner is requested to specifically comment on the Veteran's assertion of a continuity of symptomatology since active service.  

A detailed rationale should be provided for all opinions.

If an opinion cannot be rendered without resorting to speculation, the examiner must explain why it would be speculative to respond.

2. Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


